UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) P. O. BOX 1636 77656 SILSBEE, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. 10830 NORTH CENTRAL EXPRESSWAY, #175 DALLAS, TEXAS 75231 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 7, 2009: 23,421,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2009 (unaudited) DECEMBER 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 3,409,952 $ 2,759,236 Trade Receivables, net of allowance for doubtful accountsof $500,000 and $500,000, respectively 12,759,589 11,904,026 Current portion of notes receivable, net of discount of $52,183and $53,628,respectively 474,699 528,549 Derivative instrument deposits 200,000 3,950,000 Prepaid expenses and other assets 734,679 799,342 Inventories 3,819,247 2,446,200 Deferred income taxes 5,259,855 8,785,043 Income taxes receivable 1,561,156 429,626 Total current assets 28,219,177 31,602,022 Property, Pipeline and Equipment 47,438,255 47,184,865 Less: Accumulated Depreciation (15,470,774 ) (14,649,791 ) Net Property, Pipeline and Equipment 31,967,481 32,535,074 Investment in AMAK 33,002,407 33,002,407 Mineral Properties in the United States 590,653 588,311 Notes Receivable, net of discount of $583 and $16,793,respectively, net of current portion 301,045 407,388 Other Assets 10,938 10,938 TOTAL ASSETS $ 94,091,701 $ 98,146,140 LIABILITIES AND EQUITY Current Liabilities Accounts payable $ 6,213,099 $ 6,069,851 Accrued interest 97,953 147,461 Derivative instruments 2,144,505 8,673,311 Accrued liabilities 1,445,527 1,029,690 Accrued liabilities in Saudi Arabia 1,448,533 1,429,156 Notes payable 12,000 12,000 Current portion of long-term debt 2,038,606 4,920,442 Current portion of other liabilities 838,826 544,340 Total current liabilities 14,239,049 22,826,251 Long-Term Debt, net of current portion 23,961,853 23,557,294 Post Retirement Benefit 823,500 823,500 Other Liabilities, net of current portion 319,179 446,035 Deferred Income Taxes 3,278,678 3,356,968 Total liabilities 42,622,259 51,010,048 EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,421,995 shares in 2009 and 2008,respectively 2,342,199 2,342,199 Additional Paid-in Capital 41,378,280 41,325,207 Accumulated Other Comprehensive Loss (1,010,735 ) (1,120,072 ) Retained Earnings 8,472,350 4,299,535 Total Arabian American Development Company Stockholders’Equity 51,182,094 46,846,869 Noncontrolling Interest 287,348 289,223 Total equity 51,469,442 47,136,092 TOTAL LIABILITIES AND EQUITY $ 94,091,701 $ 98,146,140 See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31 2009 2008 REVENUES Petrochemical Product Sales $ 23,073,837 $ 30,118,721 Transloading Sales 3,419,056 Processing Fees 904,155 1,115,336 27,397,048 31,234,057 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing (includingdepreciation of $552,564 and $234,319,respectively) 18,434,822 26,355,934 GROSS PROFIT 8,962,226 4,878,123 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 2,064,336 2,657,910 Depreciation 114,589 76,185 2,178,925 2,734,095 OPERATING INCOME 6,783,301 2,144,028 OTHER INCOME (EXPENSE) Interest Income 25,717 63,938 Interest Expense (308,676 ) (34,018 ) Miscellaneous Income (Expense) (66,542 ) 25,310 (349,501 ) 55,230 INCOME BEFORE INCOME TAXES 6,433,800 2,199,258 INCOME TAXES 2,262,860 793,347 NET INCOME $ 4,170,940 $ 1,405,911 NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST 1,875 10,006 NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ 4,172,815 $ 1,415,917 Basic Earnings per Common Share Net Income attributable to ArabianAmerican Development Company $ 0.18 $ 0.06 Basic Weighted Average Number of Common Shares Outstanding 23,721,995 23,118,588 Diluted Earnings per Common Share Net Income attributable to ArabianAmerican Development Company $ 0.18 $ 0.06 Diluted Weighted Average Number of Common Shares Outstanding 23,721,995 23,533,142 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2009 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS ACCUMULATED COMMON STOCK ADDITIONAL PAID-IN OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL LOSS EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2008 23,421,995 $ 2,342,199 $ 41,325,207 $ (1,120,072 ) $ 4,299,535 $ 46,846,869 $ 289,223 $ 47,136,092 Stock options Issued to Directors 48,634 48,634 48,634 Issued to Employees 4,439 4,439 4,439 Unrealized Gain on Interest Rate Swap (net of income tax expense of $56,326) 109,337 109,337 109,337 Net Income 4,172,815 4,172,815 (1,875 ) 4,170,940 Comprehensive Income 4,282,152 4,280,277 MARCH 31, 2009 23,421,995 $ 2,342,199 $ 41,378,280 $ (1,010,735 ) $ 8,472,350 $ 51,182,094 $ 287,348 $ 51,469,442 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, 2009 2008 OPERATING ACTIVITIES Net Income $ 4,172,815 $ 1,415,917 Adjustments to Reconcile Net Income To Net Cash Provided by (Used in) Operating Activities: Depreciation 667,153 310,504 Accretion of Notes Receivable Discounts (17,655 ) (29,932 ) Unrealized (Gain)/Loss on Derivative Instruments (6,363,143 ) (1,975,135 ) Share-based Compensation 53,073 282,000 Deferred Income Taxes 3,390,572 631,351 Postretirement Obligation 202,000 Loss attributable to noncontrolling interest (1,875 ) (10,006 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (855,563 ) (1,402,744 ) Decrease in Notes Receivable 177,848 177,848 (Increase) Decrease in Income Tax Receivable (1,131,530 ) 133,146 Increase in Inventories (1,373,047 ) (3,467,244 ) Decrease in Derivative Instrument Deposits 3,750,000 Decrease in Prepaid Expenses 64,663 5,540 Increase in Accounts Payable and Accrued Liabilities 559,085 1,220,761 Decrease in Accrued Interest (49,508 ) (1,748 ) Increase in Other Liabilities 333,000 Increase in Accrued Liabilities in Saudi Arabia 19,377 4,277 Net Cash Provided by (Used in) Operating Activities 3,395,265 (2,503,465 ) INVESTING ACTIVITIES Additions to Al Masane Project (198,723 ) Additions to Property, Pipeline and Equipment (264,930 ) (3,137,293 ) Additions to Mineral Properties in the U.S. (2,342 ) (214 ) Net Cash Used in Investing Activities (267,272 ) (3,336,230 ) FINANCING ACTIVITIES Additions to Long-Term Debt 30,761 4,000,000 Repayment of Long-Term Debt (2,508,038 ) (7,412 ) Net Cash Provided by (Used in) Financing Activities (2,477,277 ) 3,992,588 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 650,716 (1,847,107 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,759,236 4,789,924 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,409,952 $ 2,942,817 Supplemental disclosure of cash flow information: Cash payments for interest $ 358,184 $ 132,453 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 165,370 $ 153,243 Investment in AMAK $ $ 3,525,000 Issuance of common stock for settlement of accrued directors’compensation $ $ 229,501 Unrealized loss on interest rate swap, net of tax benefit $ 533,515 $ See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
